Citation Nr: 0332328	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  99-18 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire



THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.  


REPRESENTATION


Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel




INTRODUCTION

The veteran had active service from February 1975 to February 
1978.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire, which denied the veteran's claim of entitlement to 
service connection for neck pain.  The veteran filed a timely 
notice of disagreement, and the RO provided a statement of 
the case (SOC).  In September 1999 the veteran perfected his 
appeal, and the issue was subsequently certified to the 
Board.  

In December 2000 the Board remanded the case to the RO for 
further development, to include notification and compliance 
with the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA).  Following completion 
of the requested development, the RO continued to deny the 
veteran's claim.  A supplemental statement of the case (SSOC) 
was issued in June 2002, and the matter was returned to the 
Board.  

As will be discussed further herein, the Board determined in 
November 2002 that additional development of the issue was 
required, and, pursuant to regulations issued after enactment 
of the VCAA, and effective February 22, 2002, the Board 
conducted evidentiary development in this case directly.  
However, on May 1, 2003, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the new duty-
to-assist regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (2003).  That 
decision emphasized the Board's status as "primarily an 
appellate tribunal," and held 38 C.F.R. § 19.9(a)(2) to be 
invalid because, in conjunction with the amended regulation 
codified at 38 C.F.R. § 20.1304, it purported to allow the 
Board to consider additional evidence without having to 
remand the case to the AOJ for initial consideration and 
without having to obtain the appellant's waiver.  

Therefore, in June 2003 after the requested development had 
been completed, the Board remanded the issue to the RO for 
consideration of the recently obtained evidence and the 
issuance of a supplemental statement of the case (SSOC).  The 
RO complied with the Board's June 2003 remand and, in August 
2003, issued another SSOC in which it continued to deny the 
veteran's claim.  


FINDING OF FACT

The veteran does not have a current cervical spine disorder 
that is due to any incident or event of active military 
service.  


CONCLUSION OF LAW

The competent evidence of record is against a finding that 
the veteran's current cervical spine disorder was either 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 2002); Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, cited above.  This statute 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97, now codified as amended at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2003).  Changes in law have amended the requirements as to 
VA's development efforts in this, and other pending cases, 
modifying and clarifying VA's duty to assist a claimant in 
evidentiary development.  See VCAA, supra.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001).  In addition, 
VA has published regulations, which were created for the 
purpose of implementing many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001), now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003).

In the present case, the appellant was notified of the 
provisions of the VCAA, of VA's duty to assist, and of the 
evidence needed to support his claim in correspondence from 
the RO dated in August 2001 and in the Board's December 2000 
and June 2003 remands.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (VA must communicate with claimants as to the 
evidentiary development requirements of the VCAA).  See also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) (Board 
must identify documents which establish compliance with 
VCAA).  

The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), which held that the 
regulation codified at 38 C.F.R.§ 3.159(b)(1) is invalid 
because it permits VA to render a decision in a claim if a 
response to a request for information from the veteran is not 
received within 30 days, instead of waiting a full year for 
such response.  That regulation is therefore inoperative.  

In the present case, the August 2001 correspondence advised 
the veteran to submit any supportive documentation within 60 
days, rather than one year.  However, inasmuch as more than 
one-year has passed, and VA has obtained additional evidence 
since that time, the provisions of the Federal Circuit's 
decision in PVA, supra, have been fulfilled.  Therefore, and 
for the reasons discussed above, the Board finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Kuzma v. 
Principi, 341 F.3d 1327 No. 03-7032 (Fed. Cir. 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  

II.  Factual Background and Discussion

The veteran contends that his current cervical spine disorder 
is a result of an injury suffered in service.  

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as the diagnosis of 
disability and determination of medical etiology, requires 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

At the time of his entry into active service, the veteran did 
not report, and the examiner did not note any cervical spine 
condition.  In October 1977 the veteran presented with 
complaints of cracking in his neck and shoulder area.  He 
reported having been treated by a chiropractor in 1973.  He 
was diagnosed with neuralgia, interscapular.  The veteran 
underwent his service separation examination in December 
1977.  At that time, there was no complaint, treatment, or 
diagnosis of any cervical spine condition.  

Private treatment records from Dr. W. J. Kirmes, dated from 
December 1968 to August 1996, reveal intermittent complaints 
of neck pain.  In December 1968 it was noted that the veteran 
had injured his neck one year before, playing football.  
Clinical notes dated in January and July 1986 reveal 
complaints of neck pain.  The veteran denied any trauma.  

VA outpatient treatment records dated in June 1986 were 
negative for any complaints of neck pain.  

The veteran received treatment at the Catholic Medical Center 
from July 1996 to January 1999.  During that period, he 
occasionally reported with complaints of neck pain.  
Radiological tests revealed multiple right foraminal stenoses 
at the C3-C7 level and minor narrowing at the C5-C6 level.  
The veteran's diagnoses included spinal stenosis, 
spondylolysis, and possible cervical radiculopathy.  

In June 2000 the veteran presented for VA examination.  The 
examiner noted the veteran's history of neck pain in service.  
He diagnosed the veteran with degenerative disc disease, C5-
C6, and right-side arm radiculopathy.  The examiner, Dr. 
Harkinson, concluded that it was "less than likely" that 
the veteran's current cervical spine condition was related to 
the episode of neuralgia he had suffered in service, citing 
the significant time gap since the in-service complaint.  

Following a December 2000 Board remand, Dr. Harkinson issued 
an addendum in which he noted review of the veteran's claims 
file and concluded that it was "at least as likely as not 
that the veteran's current cervical spine disability is 
related to the service."  Because that conclusion was 
inconsistent with his previous opinion, the file was returned 
to the physician for review one month later.  At that time, 
in May 2002, Dr. Harkinson issued another addendum.  He noted 
the veteran's history of an injury prior to service.  He also 
noted that the veteran's separation examination was negative 
for any complaint of neck pain.  As he had previously, Dr. 
Harkinson concluded that it was less than likely that the 
veteran's current cervical spine condition was related to his 
military service.  

When the Board determines that the record before it is 
inadequate to base a decision upon, then a remand is 
required.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).  
In November 2002 the Board noted that Dr. Harkinson's April 
and May 2002 addendums appeared to be inconsistent.  He was 
asked to clarify his opinion as to the etiology of the 
veteran's cervical spine condition.  Accordingly, in March 
2003 Dr. Harkinson issued yet another addendum to his June 
2000 VA examination report.  He again noted review of the 
veteran's claims file before concluding, "it is less than 
likely that the current cervical spine condition is related 
to military service."  In support of his conclusion, Dr. 
Harkinson noted that the veteran suffered only a minor 
cervical spine condition in service and the fact that there 
was a significant period of time between said in-service 
treatment and the onset of his current cervical spine 
condition with positive X-ray findings.  

Therefore, the Board finds that the preponderance of the 
competent medical evidence is against a finding of incurrence 
in service, and thus the evidence of record is not in 
equipoise, and the benefit-of-the-doubt doctrine is not 
called into play in this matter.  See 38 C.F.R. § 3.102.  The 
veteran is not entitled to service connection on a direct 
basis.  

Alternatively, although the veteran has not advanced any 
contention that he suffered aggravation of a pre-existing 
disability during service, the Board, in order to afford the 
veteran full consideration of his claim, will address that 
possibility.  A veteran will be considered to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  38 
U.S.C.A. § 1111 (West 2002).  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b) (2003).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a), (b) (2003).  Aggravation of a preexisting 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) provides that the 
presumption of soundness in 38 U.S.C.A. § 1111 may be 
rebutted merely by proof of preexistence of the disorder in 
issue, while the statute declares that the condition must be 
both shown to have existed before service and not to have 
been aggravated by service.  The Court of Appeals for 
Veterans Claims, in Cotant v. Principi, 17 Vet. App. 116 
(2003), has identified that apparent conflict between the 
statute and regulation, and the VA General Counsel has issued 
a precedential opinion, VAOPGCPREC No. 3-2003 (July 16, 
2003), holding subsection 3.304(b) to be invalid insofar as 
it requires a claimant to show an increase in severity of the 
claimed disorder before VA's duty under the second prong of 
the rebuttal standard applies.  In conformity with the 
Court's analysis and the GC opinion, the Board cites 38 
C.F.R. § 3.304(b) herein only for the provisions of the 
regulation that have not been invalidated.

The General Counsel further held that 38 C.F.R. § 3.306, 
which provides that aggravation may not be conceded unless 
the preexisting condition increased in severity during 
service, is not inconsistent with 38 U.S.C.A. § 1111, and 
properly implements 38 U.S.C.A. § 1153.

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, 
a higher court explained the Miller decision by noting that 
"[n]othing in the court's opinion suggests that without such 
evidence the presumption can never be rebutted," emphasizing 
that any such determination must consider "how strong the 
other rebutting evidence might be."  Harris v. West, 203 F. 
3d. 1347, 1351 (Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based on "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Initially, the Board must determine whether, under 38 
U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), the presumption of 
soundness is rebutted by clear and unmistakable evidence that 
a disease or injury existed prior to service.  The burden of 
proof is on VA to rebut the presumption by producing clear 
and unmistakable evidence that a disability existed prior to 
service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based on "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

In the present case, the veteran's entrance examination is 
negative for any complaint, treatment, or diagnosis of a 
cervical spine condition.  Therefore, the presumption of 
soundness applies.  38 U.S.C.A. § 1111.  However, the 
presumption is rebutted by the medical records dated from 
December 1968 to August 1996 which Dr. Kirmes submitted.  
Those records include a December 1968 clinical notation that 
the veteran injured his neck playing football in 1967, eight 
years prior to induction.  See Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  

The next issue to be determined is whether the veteran's pre-
existing cervical spine condition underwent a permanent 
increase in severity as a result of his military service.  

The competent evidence of record is against a finding that 
the veteran's cervical spine condition underwent a permanent 
increase in severity as a result of his military service.  
Initially, the Board notes that the veteran was inducted into 
active service in February 1975.  The only complaint of neck 
pain after induction was more than two years later in October 
1977, when the veteran was diagnosed with neuralgia.  There 
is no evidence of any additional complaints in service.  The 
veteran's December 1977 separation examination was negative 
for any complaint, treatment, or diagnosis of any disorder of 
the cervical spine.  Additionally, there is no competent 
medical evidence of any complaints of cervical pain for 
almost eight years after separation.

The law is clear that, even if there is in-service 
manifestation of a pre-service disorder, temporary or 
intermittent flare-ups of such a pre-existing condition 
during service are not sufficient to be considered 
aggravation of the disease unless the underlying condition, 
as contrasted to mere symptoms, worsens.  Jensen v. Brown, 4 
Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 
Vet. App. 292 (1991).  

Therefore, and for the reasons discussed above, the Board 
finds that the veteran's cervical spine condition, to the 
extent it existed prior to service, was not aggravated by 
active military service.  38 C.F.R. § 3.306(a), (b).  

In summary, therefore, the preponderance of the competent 
evidence of record is against a finding that the veteran's 
current cervical spine disorder was either incurred in or 
aggravated during his active military service.  


ORDER

Service connection for a cervical spine disorder is denied.  




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



